Order canceling stipulation reversed upon the law and the facts, with ten dollars costs and disbursements, and motion for such order denied, with ten dollars costs. Order denying motion to vacate order adjudging appellant in contempt reversed upon the law and the facts, without costs, and motion granted, without costs. By entering into the stipulation, which in terms vacated the contempt order, without reserving the right to rearrest appellant, a new agreement was made. Thereby the respondent waived and abandoned any right she may have had to enforce the contempt order. She must now seek her rights and remedies under the agreement. It cannot be declared a nullity upon a motion. Kapper, Hagarty, Scudder and Tompkins, JJ., concur; Lazansky, P. J., dissents.